DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-28 are pending.
Claims 10-28 have been examined.

Claim Objections
Claims 10 and 28 are objected to because of the following informalities:  Claim 1 includes a parenthetical limitation “a region (hereinafter referred to as a “reinforcing region”).  Parenthesis are typically reserved for reference characters in the claim (See MPEP 608.01(m)).  Further, it is unclear as to why the region is not simply referred to as “a reinforcing region” (i.e. is Applicant attempting to first claim a region that provides a separate function other than reinforcement?).  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12 and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2009/0065643).  Park discloses a rear side shell structure (fig. 2: 60, 70, 80) for covering a back of a seat, the rear side shell structure comprising: a front surface member, and a rear surface .
As concerns claim 11, Park discloses wherein the front surface and rear surface members are formed of composite members (paragraph 0027). 
As concerns claim 12, Park discloses wherein the space reinforcement member has a honeycomb structure (paragraph 0027). 
As concerns claims 16-18, Park discloses wherein the rear side shell structure is integrally formed with a lower structure (fig. 2: 30, 40) connected and fixed to a mobile body (fig. 2: seat 20 is a mobile body fixed by slot 42).
As concerns claims 19-21, Park discloses wherein the rear side shell is integrally formed with a right side shell and left side shell of the seat (fig. 2: 30, 40). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Carlioz et al. (WO 2016/164299) (“Carlioz”).  As concerns claims 22-24, Park does not .

Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Everhardt et al. (US 2016/0297526) (“Everhardt”).  As concerns claims 25-27, Park does not teach wherein a recess for disposing a display for a rear seat is formed in the rear surface member.  However, aircraft seats and shells including a recess for a display is considered old and well known in the art, as shown by way of example in Everhardt (fig. 1).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed to modify the shell to include a recess for a monitor in order to provide in-flight entertainment to a rear occupant. 

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Fullerton (US 2008/0290715).  Park discloses a seat (fig. 1: 20); a rear side shell structure (fig. 2: 60, 70, 80); and a lower structure (fig. 2: 30, 40), wherein the rear side shell structure includes: a front surface member, and a rear surface member, wherein a region (hereinafter referred to as a "reinforcing region") in which a space reinforcing member is provided between the front surface member and the rear surface member is provided in a portion of the rear side shell structure, and the front surface member and the rear surface member are directly joined to each other except for in the reinforcement region (paragraph 0027 discusses that shell 10 is constructed of aluminum honeycomb sandwiched between layers of carbon fiber composite and as can be seen in figs. 2 and 3A, the front and rear outer composite layers of 60, 70 and 80 are directly joined at the upper and front portions).  
. 

Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art references of Park, Fullerton, Everthardt and Carlioz fail to teach wherein in a vicinity where the reinforcement region is in contact with a region other than the reinforcement region, a distance between the front surface member and the rear surface member that constitute the reinforcing region gradually decreases toward the region other than the reinforcing region.  Further, there is no teaching, suggestion or motivation to modify the prior art absent hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636